DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on January 31, 2020, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more.
At step 1, the independent claims 1, 9 and 17 respectively recite a method, system, and non-transitory computer readable memory comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
	At step 2A, prong one, each limitation of claims 1, 9 and 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) searching, by machine learning logic of a computer, a flight schedule database for one or more flight schedule records related to flight preference information specified by a 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “machine learning logic of a computer, memory, and processor comprises conceptual data components and associative data components”.
The machine learning logic of a computer, memory, and processor are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The machine learning logic of a computer, memory, processor and non-transitory computer-readable medium do not add a meaningful limitation to the system, method and non-transitory computer-readable medium, and are extra-solution activity that do not meaningfully 
	The additional element “updating the training data to associate the particular flight schedule with the flight preference information specified by the user” does not add any subject matter to the claims that is indicative of a practical application or amounts to significantly more than the judicial exception. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing or updating data is well-understood, routine and conventional activity according to MPEP 2106.05(d), thus, cannot provide an inventive concept. Accordingly, the claims of this application are not patent eligible
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to 
Accordingly, claims 1, 9 and 17 are being directed to patent-ineligible subject matter, as well as independent claims 2-8, 10-16 and 18-20 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of "wherein the flight schedule records specify an aircraft equipment type, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, the flight schedule database for one or more flight schedule records related to a preferred equipment type specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of wherein the flight schedule records specify an aircraft crew experience level, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, flight schedule 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of wherein the flight schedule records specify an aircraft passenger seating environment that further specifies types of passengers assigned to seats of aircraft, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, flight schedule database for one or more flight schedule records related to a preferred passenger seating environment specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of wherein the preferred passenger seating environment of the flight preference information specifies a body type associated with the user, wherein the method further comprises: identifying, by the computer and based on the passenger seating environment, 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of associating passengers with seats of aircraft that are associated with the one or more flight schedule records; scanning the passengers as they board the aircraft to classify body types of the passengers; and updating the one or more flight schedule records to relate the seats of the aircraft with body types of the passengers assigned to the seats", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of wherein the flight schedule records specify aircraft predicted flight turbulence levels, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, the flight 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations of receiving, by the computer, an indication of an occurrence of a change associated with the particular flight schedule; responsive to receiving to the indication, searching, by machine learning logic of the computer, for a different flight schedule related to the flight preference information specified by the user; responsive to locating the different flight schedule, communicating, by the computer, the different flight schedule to the terminal associated with the user; receiving, from the terminal, a further booking indication associated with the different flight schedule; and updating the training data to associate the different flight schedule with the flight preference information specified by the user", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





10 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify an aircraft equipment type, wherein the instruction code is executable by the processor to perform operations comprising:  23searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred equipment type specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify an aircraft crew experience level, wherein the instruction code is executable by the processor to perform operations comprising: searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred crew experience level specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 12 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim


Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the preferred passenger seating environment of the flight preference information specifies a body type associated with the user, wherein the instruction code is executable by the processor to perform operations comprising: identifying, based on the passenger seating environment, one or more available seats on aircraft associated with the one or more flight schedule records that accommodate passengers having the specified body type; and  24communicating, to the terminal, seat availability information that specifies the one or more available seats to the terminal", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 14 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim


Claim 15 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
15 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify aircraft predicted flight turbulence levels, wherein the instruction code is executable by the processor to perform operations comprising: searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred flight turbulence level specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim


Claim 18 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
18 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify an aircraft equipment type, wherein the instruction code is executable by the processor of the computer to perform operations comprising: searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred equipment type specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
19 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify an aircraft crew experience level, wherein the instruction code is executable by the processor of the computer to perform operations comprising: searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred crew experience level specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 20 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
20 recites the same abstract idea of "a human collecting, analyzing or displaying data". The claim recites the additional limitations wherein the flight schedule records specify an aircraft passenger seating environment that further specifies types of passengers assigned to seats of aircraft, wherein the instruction code is executable by the processor of the computer to perform operations comprising: searching, by the machine learning logic, the flight schedule database for one or more flight schedule records related to a preferred passenger seating environment specified in the flight preference information", which elaborates in the abstract idea of a human collecting, analyzing or displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (hereinafter “walker”) US2014/0279172 in view of Jafri US 2016/0378874.
As to claim 1, Walker discloses a computer-implemented method comprising:
searching, by machine learning logic of a computer, a flight schedule database for one or more flight schedule records related to flight preference information specified by a user, wherein the machine learning logic is trained with training data that includes flight schedules selected by passengers and flight preference information associated with the passengers (see [0084] and [0105], a list of identified flights from the CRS are sequenced to optimize customer preferences, and the inventory database is searched in the order of the sequenced list of flights, until available inventory is identified using the flight schedule database that related to preferences information of the user);
responsive to locating the one or more flight schedule records, communicating, by the computer, flight schedules associated with the one or more flight schedule records to a terminal associated with the user (see [0084], and [0092], flight schedule database maintains a plurality of records, such as records, each associated with a different flight);
receiving, from the terminal, a booking indication associated with a particular flight schedule of the flight schedules (see [0108], the entry in field 1245 indicates whether the ticket booked (a) on the respective airline associated with the database, (b) with another airline or (c) if no ticket was issued at all. In this manner, the CPO management system can establish that a ticket was actually booked for each CPO which was accepted by at least one airline); and
updating the training data to associate the particular flight schedule with the flight preference information specified by the user (see [0003], and [0109]-[0110], when a flight is first added to an airline's flight schedule, the airline's revenue management system attempts to maximize revenue for the flight by establishing a plurality of fare classes and then allocating the number of seats and price assigned to each fare class. The revenue management system will thereafter continue to monitor the actual demand within each fare class relative to forecasted demand, to dynamically reevaluate the inventory allocation and pricing of each fare class for a given flight and seat allocation database which maintains available inventory information for each fare class on a given flight offered by the airlines, as allocated and updated).
However, Walker does not explicitly discloses a machine learning.
One the other hand, Jafri discloses a include artificial intelligence and machine learning to deliver optimal value to both the airlines and also to the consumers, which can respond to the consumer requests in real time, creating a package that will be attractive to the specific customer (see [0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker to include a machine learning logic, in the same conventional manner as disclosed by Jafri in order to help refine the behavioral predictability and thereby helping the programs making decisions that mirror a user own behavior.

 flight schedule database maintains a plurality of records, such as records, each associated with a different flight. For each O & D Pair listed in fields, the flight schedule database includes the date of each flight in field).

As to claim 3, the combination of Walker and Jafri discloses the invention as claimed, In addition, Walker discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify an aircraft crew experience level, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, flight schedule database for one or more flight schedule records related to a preferred crew experience level specified in the flight preference information (see [0111], when a flight is first added to the flight schedule of an airline, a record of the initial price for each fare class and the forecasted demand is preferably created in the forecast and demand analysis database).

As to claim 4, the combination of Walker and Jafri discloses the invention as claimed, In addition, Walker discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify an aircraft passenger seating environment that further specifies preferences, and the inventory database  can be searched in the order of the sequenced list of flights, until available inventory is identified).

As to claim 5, the combination of Walker and Jafri discloses the invention as claimed, In addition, Walker discloses the computer-implemented method according to claim 4, wherein the preferred passenger seating environment of the flight preference information specifies a body type associated with the user, wherein the method further comprises: identifying, by the computer and based on the passenger seating environment, one or more available seats on aircraft associated with the one or more flight schedule records that accommodate passengers having the specified body type; and communicating, by the computer and to the terminal, seat availability information that specifies the one or more available seats to the terminal (see [0013] and [0043], [0081], sensitive information, including price flexibility and available capacity, which, if known to an airline's competitors or customers, could dramatically impact the airline's overall revenue structure and allow a customer to specify one or more preferred airline(s), flights, seat assignments, seat class, aircraft type, refund/change rules, or maximum layover time.).

seats that are predicted to be empty. Furthermore, unexpected external events, such as a price war or extreme weather conditions, can also affect an airline's excess capacity. Thus, in an attempt to reduce such excess capacity, airlines periodically reevaluate the inventory allocation and pricing of each fare class for a given flight).

As to claim7, the combination of Walker and Jafri discloses the invention as claimed, In addition, Walker discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify aircraft predicted flight turbulence levels, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, the flight schedule database for one or more flight schedule records related to a preferred flight turbulence level specified in the flight preference information (see [0092], flight schedule record embed in the flight schedule database).

As to claim 8, the combination of Walker and Jafri discloses the invention as claimed, In addition, Walker discloses the computer-implemented method according to claim 1, further comprising: receiving, by the computer, an indication of an occurrence of a change associated booked for the customer, the passenger name record number (PNR) associated with the ticket is stored in field 995. Generally, a PNR is a record stored by the CRS 400 containing information for each ticketed passenger, including: record number, passenger name(s), address for ticketing, billing information, such as credit card number, carrier(s) and flight number(s) for all segments, seat assignments, inventory class, aircraft type, airline-issued authorization code for discounted fare, selling price, and additional comments).

As to claims 9-16, claims 9-16 are system for performing the method of claims 1-8 above. They are rejected under the same rationale.

As to claims 17-20, claims 17-20 are non-transitory computer readable medium having stored therein instructions for executing the method of claims 1-8 above. They are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140114705 (involved in determining a travel schedule of a user (105), and conducting a search directed to travel options coinciding with the travel schedule (110). The available travel options are stored in a memory. The travel options are selected (115) from the available travel options. The user of the selected travel options is notified (120). An electronic communication e.g. electronic mail, is directed to the user to notify the user of the selected travel options, where the travel option is a hotel or flight. The travel schedule is determined by accessing an electronic calendar of the user)
US 20090287513 (involved in providing a user interface to allow a user to identify multiple bookings (224A-224C), and merging data for the bookings on a display screen. The user is allowed to select an operation to be performed on the bookings, and the operation is simultaneously performed on the bookings as though the bookings are a single booking. The user is allowed to select one or multiple passengers of the bookings, and one or multiple transportation routes. The user is allowed to select a service to provide to the passengers on the transportation routes)
US 20160283869 (involved in receiving request for price for goods or services such as airfares together with parameters defining goods or services by a computer server. The processor is processed for determining the estimated prices from an incomplete historical price dataset by analyzing patterns in that dataset at any time. The processor calculates estimate for the requested 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.





To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 15, 2022